The appellees brought this suit against Ed. W. Sullivan and others in trespass to try title and for damages to lands alleged to be situate in Starr county. Sullivan filed plea of privilege to be sued in Hidalgo county where he resides. Controverting affidavit was filed seeking to sustain the venue in Starr county under subdivision 14, art. 1995, R.S. Upon the trial plaintiffs introduced in evidence their petition which, upon its face, shows the suit is to recover lands alleged to be situate in Starr county and for damages thereto; also evidence showing the land described in the petition is situate in Starr county. No evidence was offered controverting the fact that the land was in Starr county. In this condition of the record the court properly overruled the plea of privilege. No other judgment could properly have been rendered. Smith v. Abernathy (Tex.Civ.App.) 6 S.W.2d 147; Walter v. Hammonds (Tex.Civ.App.)42 S.W.2d 1084; J. M. Radford Grocery Co. v. Duncan (Tex.Civ.App.)67 S.W.2d 463; Fidelity Union Fire Insurance Co. et al. v. First National Bank of Crosbytown et al. (Tex.Civ.App.) 18 S.W.2d 800; Sims v. Trinity Farm Construction Company (Tex.Civ.App.) 28 S.W.2d 856; Wood et al. v. Tandy (Tex.Civ.App.) 299 S.W. 282; Koch v. Roedenbeck (Tex.Civ.App.)259 S.W. 328.
Affirmed.